    Case 1:20-cv-00026-JRH-BKE Document 99 Filed 07/22/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


HAGLER SYSTEMS, INC.; ROBERT            *
S. HAGLER, SR.; and DAVID R.            *
HAGLER, SR.,                            *
                                        *


     Plaintiffs,                        *
                                        *


             V.                         *             CV 120-026
                                        *


HAGLER GROUP GLOBAL, LLC;               *
BENJAMIN L. HAGLER, SR.;                *
BENJAMIN L. HAGLER, JR.; and            *
LEE HENRY,                              *
                                        *•


     Defendants.                        *




                                    ORDER




     Before   the    Court    is   Plaintiffs'   notice   of dismissal   with

prejudice.        {Doc. 97.)       Plaintiffs filed the notice prior to

Defendants having served either an answer or a motion for summary

judgment.     Upon due consideration, this Court finds dismissal

proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).
     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.     The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.             Further, in

accordance with the terms of the Consent Order, the Court retains

jurisdiction over this matter and the Parties as may be necessary

to enforce the provisions of the Consent Order and all related

terms of settlement.         (See Consent Order, Doc. 96, 1 5.)
    Case 1:20-cv-00026-JRH-BKE Document 99 Filed 07/22/20 Page 2 of 2




    In addition, the Court GRANTS the Parties' Joint Motion for

Release of Bond.   (Doc. 98. }    The Clerk is DIRECTED to return to

Hagler Systems, Inc. the sum of $25,000.00 deposited into the

Registry of the Court plus any accrued interest.           (See Clerk's

Certificate, Doc. 8.)

    ORDER ENTERED at Augusta, Georgia,                          of July,

2020.



                                 J.          HALL,^ CHIEF JUDGE
                                 UNITEI^STATES DISTRICT COURT
                                 ^SOUTH^N DISTRICT OF GEORGIA
